In its declaration filed herein, the plaintiff seeks damages for breach of an agreement entered into by the defendant with it for the maintenance and education of defendant's daughter for the year beginning in October, 1930, and ending in May, 1931. The answer of the defendant denied liability.
While the record contains a verdict for the defendant, directed by the court, and judgment entered thereon, it does not otherwise disclose that a trial was had. Two depositions, taken in Philadelphia, on which the plaintiff relies, are printed in the record, but it does not appear that they were *Page 519 
offered or received in evidence. Counsel for appellee in his brief calls attention to this defect in the record, and no reply has been made thereto by counsel for the appellant.
On the record as filed in this court and printed, we cannot pass upon the "questions involved," and, in the performance of our duty as an appellate court, can but affirm the judgment.
McDONALD, C.J., and CLARK, POTTER, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.